              Case 1:96-cr-00789-AJN Document 36 Filed 05/12/20 Page 1 of 1
                                              U.S. Department of Justice
    [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza
                                                        New York, New York 10007


                                                        May 8, 2020
                                                                                                           5/12/2020
    By ECF
    Hon. Alison J. Nathan
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, New York 10007

           Re:        United States v. Levanger Belcher, 96 CR 789 (AJN)

    Dear Judge Nathan:

            The defendant in the above-captioned case was arrested for violating the terms of his
    supervised release. He has since been released pursuant to bail conditions set by the Honorable
    Robert W. Lehrburger, United States Magistrate Judge. As part of those conditions, the defendant
    will reside in the Southern District of Florida.

           The Government writes to request a conference before the Court in approximately 60 days.
    Such a delay is appropriate in order to avoid the need for the defendant to travel from Florida to
    New York during the ongoing COVID-19 pandemic. Defense counsel does not object to this
    request.

                                                 Respectfully submitted,

                                                 GEOFFREY S. BERMAN
                                                 United States Attorney



                                             by: _____________________________
                                                 Andrew A. Rohrbach
                                                 Assistant United States Attorney
                                                 (212) 637-2345

    CC: Xavier Donaldson, Esq. (By ECF)
        Paul Wodeshick, Probation Officer (By Email)                                   SO ORDERED.        5/12/20

A conference in this matter is hereby scheduled for July 7,
2020 at 11:00 a.m. Two weeks in advance of the conference,
the parties should submit a joint letter advising the Court
whether the conference will proceed by videoconference or                              Alison J. Nathan, U.S.D.J.
whether they seek further adjournment.
SO ORDERED.
